94 F.3d 653
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Martin Reyes GONZALES, Defendant-Appellant.
No. 95-10241.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 16, 1996.

Before:  BROWNING, SCHROEDER and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Martin Reyes Gonzales appeals his conviction and the 120-month sentence imposed after he pleaded guilty to narcotics offenses in violation of 21 U.S.C. §§ 841(a)(1) and 846.  Gonzales contends that he should have been allowed to withdraw his plea before sentencing because he did not receive adequate advice in deciding to plead guilty, and, second, that ineffective counsel allowed him to give testimony at his codefendant's trial that disqualified him from reaping the benefits of the "safety valve" provisions of 18 U.S.C. § 3553(f).  We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
We review for an abuse of discretion the district court's denial of a motion to withdraw a guilty plea before sentencing.   United States v. Alber, 56 F.3d 1106, 1111 (9th Cir.1995).  Here, Gonzales pleaded guilty following a thorough Rule 11 hearing.  When Gonzales seemed confused at times, the district court carefully explained its admonitions through an interpreter, and each time Gonzales said he understood before the district court proceeded.  In light of this record, we find no abuse of discretion in the district court's denial of Gonzales' motion to withdraw his plea.  See id.


4
We decline to review on direct appeal Gonzales' claim that his counsel was ineffective.   See United States v. Houtchens, 926 F.2d 824, 828 (9th Cir.1991).  We generally defer such claims to collateral proceedings, where facts that are outside the record, but necessary to the disposition of the claim, may be more fully developed.   See United States v. Pope, 841 F.2d 954, 958 (9th Cir.1988).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3